Citation Nr: 0300444	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  01-10 056	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon



THE ISSUE

Entitlement to an increased disability rating for 
service-connected arthritis of the right knee, currently 
rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Oregon Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to 
November 15, 1957, and from November 18, 1957, to July 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied an increased disability 
rating service-connected arthritis of the right knee, 
currently rated as 10 percent disabling.


FINDINGS OF FACT

The service-connected arthritis of the right knee is 
manifested by limitation of motion from 0 degrees 
extension to 90 degrees of flexion, limited by pain, and 
with an estimated additional motion loss of 20 to 25 
degrees in flexion during flare-ups of knee pain.


CONCLUSION OF LAW

The criteria for an increased rating for arthritis of the 
right knee have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5257, 
5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

While this case was being developed at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000, which emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order for a claim to be substantiated and which affirmed 
VA's duty to assist claimants by making reasonable efforts 
to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 1991 & Supp. 2002).  The law 
applies to all claims filed on or after the date of its 
enactment or, as in this case, filed before the date of 
enactment and not yet subject to a final decision as of 
that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, 
Note (West Supp. 2002).

VA has promulgated regulations implementing the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not 
decided by VA as of that date, except as specified.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the 
extent possible.  VA must notify the claimant of evidence 
and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
case, the RO specifically notified the veteran of the 
provisions of the VCAA in a July 2001 letter; 
specifically, the veteran was advised that the RO would 
obtain VA treatment records and any adequately described 
private treatment records on his behalf, with proper 
authorization, and would also seek any pertinent 
government records which he might identify.  Moreover, in 
the November 2001 statement of the case, the RO provided 
the text of the new evidence-development regulation, 
38 C.F.R. § 3.159, in its entirety.  All evidence and 
records identified by the veteran as relevant to his claim 
have been obtained for review.  He and his representative 
were notified of the rating criteria involved for a higher 
rating in this case, and he has submitted private medical 
evidence in support of the claim.  VA afforded the veteran 
a VA examination in relation to his claim.

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Accordingly, the Board concludes that, with respect to 
this claim, all possible development has been conducted 
and all notification provided.  See Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (noting that the VCAA is a 
reason to remand many, many claims, but it is not an 
excuse to remand all claims); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Increased Disability Rating For Right Knee Arthritis.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, 
found in 38 C.F.R., Part 4.  The rating schedule is 
primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries 
encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far 
as can practicably be determined, the average impairment 
of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In 
considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. 
§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While 
the regulations require review of the recorded history of 
a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, 
the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In this case, service connection and a 10 percent rating 
have been in effect for arthritis of the right knee since 
October 1999.  The 10 percent rating has been assigned 
under the criteria for rating the degree of disability 
resulting from traumatic arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

Under 38 C.F.R. § 4.71a, Code 5010, arthritis due to 
trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to Code 5003, 
degenerative arthritis established by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or 
joints involved.  When there is arthritis with at least 
some limitation of motion, but to a degree which would be 
noncompensable under a limitation-of- motion code, a 10 
percent rating will be assigned for each affected major 
joint or group of minor joints.  Limitation of motion must 
be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

A 0 percent rating is warranted for limitation of leg 
flexion when it is limited to 60 degrees, a 10 percent 
rating is warranted when it is limited to 45 degrees, a 20 
percent rating is warranted when it is limited to 30 
degrees, and a 30 percent rating is warranted when it is 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

A 0 percent rating is warranted when leg extension is 
limited to 5 degrees, a 10 percent rating is warranted 
when it is limited to 10 degrees, a 20 percent rating is 
warranted when it is limited to 15 degrees, a 30 percent 
rating is warranted when it is limited to 20 degrees, a 40 
percent rating is warranted when it is limited to 30 
degrees, and a 50 percent rating is warranted when it is 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

A knee impairment with recurrent subluxation or lateral 
instability is rated 20 percent when moderate and 30 
percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  In precedent opinions, the VA General Counsel has 
held that separate ratings may be assigned for arthritis 
with limitation of motion of a knee (Diagnostic Codes 
5003-5010) and for instability of a knee (Diagnostic Code 
5257).  VAOPGCPREC 9-98 (Aug. 14, 1998) and 23-97 (July 1, 
1997).

Normal range of motion of the knee for VA rating purposes 
is from 0 degrees extension to 140 degrees flexion.  
38 C.F.R. § 4.71, PLATE II.  Range of motion of the right 
knee in this case has been noted as follows on VA and 
private medical records on the dates indicated:

				Extension					Flexion

January 2000 VA:	within a few degrees of full			
	115 degrees
June 2000 private:		0 degrees					110 
degrees
October 2000 VA:		0 degrees					105 
degrees 

Examiners noted diagnoses of osteoarthritis of the right 
knee and degenerative joint disease of the right knee.  
The veteran was treated with injections to his right knee 
for treatment of pain.  An August 2000 private examiner 
noted that these injections had helped the veteran.  An 
August 2000 VA examiner noted that the veteran was feeling 
better on the right side following a series of three 
injections.  However, on a December 2000 VA examination 
report, the examiner noted that the veteran complained of 
significant pain in the right knee with flexion.

A July 2001 private medical report reflected that the 
veteran underwent a right knee arthroscopy and two 
compartment debridement.  Nine days after this surgical 
procedure, a private physician noted that the veteran was 
doing well and had marked relief of his pain.  His range 
of motion was 30 degrees extension and 90 degrees flexion.  
The veteran was provided with a temporary total rating for 
a period of convalescence following this surgery from July 
to September 2001.  38 C.F.R. § 4.30.

An August 2001 private examination report reflected range 
of motion of the right knee of -10 degrees of extension to 
98 degrees of flexion.  Considerable pain was noted along 
the medial and lateral joint lines of the right knee.

On an August 2001 VA examination, the examiner noted that 
the there was mild effusion of the right knee and 
tenderness laterally and medially.  Range of motion was 0 
degrees extension to 90 degrees of flexion, limited by 
pain.  Tests for instability and laxity of the right knee 
were negative.  The examiner estimated that the veteran 
would have an additional motion loss of 20 to 25 degrees 
in flexion during flare-ups of knee pain.

The evidence of record does not show that limitation of 
motion of the right knee meets the requirements for a 
compensable rating under the criteria for rating 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261.  Moreover, there is no evidence of instability 
of the right knee in this case to warrant a rating 
separate from that assigned for the limitation of motion 
resulting from the service-connected arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257; VAOPGCPREC 9-98 (Aug. 14, 
1998) and 23-97 (July 1, 1997).

Although the veteran contended in his substantive appeal 
that VA did not factor in the pain and instability he has 
with his right knee, the August 2001 VA examination report 
reflects that the examiner did provide an estimate of the 
degree of added limitation of motion that the veteran 
would experience during flare-ups of knee pain and all 
tests for instability and laxity of the right knee were 
negative on examination.  Moreover, the veteran was noted 
to be experiencing considerable pain during the August 
2001 private examination, and limitation of motion shown 
on that examination report did not meet the rating 
criteria for a rating higher than 10 percent.

Accordingly, the Board concludes that the 10 percent 
rating assigned under the criteria which provide a 10 
percent rating where there is limitation of motion due to 
arthritis that is not to a compensable degree under the 
criteria for limitation of motion is the appropriate 
rating in this case, and the criteria for an increased 
disability rating have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 
5257, 5260, 5261 (2002).  In so concluding, the Board 
notes that there is no evidence to show that the degree of 
disability resulting from the right knee arthritis more 
nearly approximates the next higher rating even during 
flare-ups of knee pain when it is estimated that flexion 
would be limited at most to 65 degrees.  38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5260 (providing a 20 percent rating 
when flexion is limited to 30 degrees). The evidence is 
not so evenly balanced that there is doubt as to any 
material issue. 38 U.S.C.A. § 5107.


ORDER

An increased disability rating for service-connected 
arthritis of the right knee, currently rated as 10 percent 
disabling, is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

